WEEKS, J.
There was no evidence to support the claim of partnership between the defendants, and the motion to< dismiss the complaint as to the defendant Gaetano Traína should have been granted.
Upon the other questions in dispute, however, the determination of the trial justice is not contrary to the weight of evidence, and it should not be disturbed.
The judgment, therefore, should be reversed as to Gaetano Traína, without costs, and complaint dismissed, without costs, and affirmed as to defendant Anthony Traína, with $25 costs. All concur.